Citation Nr: 0728584	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-38 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for thyroid disease or a 
disorder manifested by an elevated thyroid stimulating 
hormone.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Army from 
June 1946 to February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon. 

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in May 2007.  A transcript is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that he has thyroid disease 
is due to his exposure to ionizing radiation during active 
service while stationed near a nuclear facility in the State 
of Washington.  

The veteran's service medical records are incomplete, and the 
claims file contains only a small number of regenerated 
documents which summarize episodes of clinical treatment 
occurring during the veteran's service.  These documents do 
not indicate consultation, treatment, or diagnosis of thyroid 
disease or a disorder manifested by elevated thyroid 
hormones, nor do they reflect any exposure to radiation.  The 
medical records do confirm that the veteran served in an 
anti-aircraft artillery (AAA) unit in the State of 
Washington.  The veteran specifically asserts that his 
position as an anti-aircraft gunner was near a nuclear 
facility at Hanford, Washington, and that that facility has 
been subsequently found to be an environmental hazard.  To 
support his alleged exposure to radiation, the veteran has 
submitted newspaper articles which detail a legal judgment 
against the Hanford nuclear complex.  Apparently, at least 
two individuals with thyroid disorders were awarded monetary 
sums because of their "down wind" proximity to the Hanford 
complex.  

The Board notes that the veteran has a documented thyroid 
disorder and it is apparent that he served in some proximity 
to a facility which has subsequently been found to present 
radiological hazards.  As this is the case, the Board finds 
that any and all development must be accomplished to 
determine if the veteran's was exposed to radiation during 
service and, if he was, a radiation dose estimate and 
competent opinion must be obtained that addresses his the 
contended causal relationship between such exposure and his 
thyroid disease, consistent with 38 C.F.R. § 3.311(c) (2006).  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  After forwarding copies of the 
veteran's service personnel records, a 
summary of the circumstances relating to 
his claimed in-service exposure to 
radiation and any other relevant 
documentation to the Defense Threat 
Reduction Agency, the RO should obtain the 
following information from that agency: 
whether the veteran's proximity to the 
Hanford nuclear complex during active 
service would have resulted in his exposure 
to ionizing radiation and, if so, to the 
extent that is possible, the dose estimate 
of such exposure must be provided.  If a 
conclusion cannot be reached without resort 
to speculation, the Defense Threat 
Reduction Agency should so indicate in the 
examination report

3.  If the veteran's dose estimate is 
indicative of exposure to radiation in 
service, the RO should refer the claim to 
VA's Under Secretary for Benefits in 
accordance with 38 C.F.R. § 3.311(c) 
(2006).  

4.  Any further action deemed necessary 
must be accomplished consistent with 38 
C.F.R. § 3.311(c) (2006).

5.  After completion to the extent possible 
of the directed development and, if 
warranted, a VA examination to determine 
the nature and etiology of the veteran's 
claimed thyroid disease, readjudicate the 
veteran's claim.  If the claims remain 
denied, issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

